Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to amendment filed 08/10/2022. No claims have been added. Claims 2, 9 and 16 have been canceled. Claims 1, 8 and 15 have been amended. Claims 1, 3-8, 10-15 and 17-20 are now pending in this application. 

Oath/Declaration
2.	the Oath is still missing 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pullamplavil et al. (Pub.No.: 2016/0191709 A1).
Regarding claims 1, 8 and 15, Pullamplavil teaches method, apparatus and non-transitory computer readable medium for automatically guiding an agent during an active call between the customer and an agent (see [0017]), comprising:

extracting, at a call analytics server (CAS) (reads on records and analytics system 260), from a transcribed text of an audio of a call between a customer and an agent, a call context (see Fig. 1 and [0054 and 0026-0027]);

identifying, at the CAS, at least one workflow based on at least one of the call
context, a call metadata, or a historical data, wherein the at least one workflow is identified
from a plurality of workflows in a workflow repository remote to the CAS (see [0026-0027] and [0047]), wherein the identifying is performed using an artificial intelligence/machine learning
(Al/ML) model, wherein the Al/ML model is trained to generate an output indicating the
workflow (for clarification the Examiner is interpreting the claimed “artificial intelligence” as the speech analysis system 250, see [0026, 0021] and further discussion in paragraphs [0032, 0038 and 0041]; and

sending, from the CAS to a graphical user interface (GUI) accessible by the agent,
the at least one workflow, wherein the at least one workflow is provided as guidance to the
agent (see [0056-0057]).

Regarding claims 3, 10 and 17, Pullamplavil teaches wherein extracting the call context comprises a natural language processing (NLP) of the transcribed text (see paragraph [0042]).

Regarding claims 4, 11 and 18, Pullamplavil teaches wherein the call context comprises at least one of a call intent, a call topic or a call entity (see paragraph [0027]).

Regarding claims 5, 12 and 19, Pullamplavil teaches wherein the at least one workflow comprises at least one step, the at least one step comprising populating a form field with information (see paragraph [0034]).

Regarding claims 6, 13 and 20, Pullamplavil teaches wherein the form field is filled up either automatically using at least one of the call context, the call metadata, the historical data, or by an input received at the GUI from the agent (see paragraph [0031 and 0034]).

Regarding claims 7, and 14, Pullamplavil teaches wherein the form field is filled up while the call is active, or after the call, or partially while the call is active and partially after the call (see paragraph [0041]).

Response to Arguments
4.	Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 

	Applicant’s argues (Page 6 of 7 of the Remarks) that “Pullamplavil ([0032], [0038], [0041]) teaches rules for creating a guidance prompt, storing a guidance template, and capturing call data, however, nowhere does Pullamplavil discloses an artificial intelligence or machine learning (MI/ML) model”. The Examiner does not agree with Applicant’s argument respectfully because artificial intelligence is defined as (the theory and development of computer systems able to perform tasks that normally require human intelligence, such as visual perception, speech recognition, decision-making, and translation between languages...etc.). Pullamplavil teaches speech analysis system 250 may be capable of capturing audio information corresponding to a conversation between a caller of caller device 240 and an agent of agent device 230. Additionally, or alternatively, speech analysis system 250 may analyze the audio information for one or more types of information, such as a word or a phrase spoken during a call, a word or a phrase that is analogous (e.g., synonymous) to a word or a phrase spoken during the call, and/or other types of information that may be indicative of the subject matter of a call. speech analysis system 250 may provide the audio information and/or analysis of the audio information to agent guidance device 210 (see [0026]). Since Applicant is arguing that Pullamplavil does not teach artificial intelligence or machine learning (MI/ML), the Examiner is relying on the analysis provided above to read on the claimed “artificial Intelligence”.   
     
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652